DETAILED ACTION
Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 is generic to the following disclosed patentably distinct species:
Species I drawn to Figs. 1A, 1B, 1C, 7 and 8 disclosing a probe having layers of plurality fibers polished perpendicular to the axis of the inner sheath without  fiber locking bond Classified in A61B 1/05, A61B 1/00096, A61B 1/0607, G02B 6/10, A61B 1/07, G02B 6/3604, A61B 17/2833, A61B 2017/2946, G02B23/2469, G02B23/26, A61B2562/0242
Species II drawn to Figs. 4A, 4B, 4C and 5 disclosing a probe having layers of fibers with different angles of tilt and opposite angle of tilt respectively. Classified in A61B 1/05, A61B 1/00096, G02B 6/10, A61B 1/00167, A61B 1/07, G02B 6/4413, G02B23/2469, G02B23/26, A61B1/0607, H01S 3/06737, G01L1/242, H04N2005/2255
Species III drawn to Fig. 5 disclosing forward view SEE probe having layers of fibers with opposite angle of tilt Classified in A61B 1/05, A61B 1/00096, G02B 6/10, A61B 1/00167, A61B 1/07, G02B 6/4413, G02B23/2469, G02B23/26, G01L1/242
Species IV drawn to Figs. 6, 9 and 10 disclosing a forward view SEE probe having  layers of multiple fibers tilted only at the distal end of the probe with a fiber locking bond Classified in A61B 1/05, A61B 1/00096, A61B 1/0607, G02B 6/10, A61B 1/07, G02B 6/3604, A61B 17/2833, A61B 2017/2946,  G02B23/2469, G02B23/26, A61B1/0607, H01S 3/06737

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) in A61B 1/05, A61B 1/00096, A61B 1/0607, G02B 6/10, A61B 1/07, G02B 6/3604, A61B 17/2833, A61B 2017/2946,  G02B23/2469, G02B23/26, A61B1/0607, A61B 1/00167, G02B 6/441, A61B2562/0242, H01S 3/06737, H04N2005/2255
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CAREY MICHAEL can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TADIOS E MOLLA/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795